Title: To George Washington from Major General John Thomas, 27 April 1776
From: Thomas, John
To: Washington, George



Sir,
Montreal, 27th April, 1776

I have been so unfortunate by reason of the lakes being blocked with Ice, as not to be able to reach this City untill last evening, and the troops which were at Albany and Fort-George, waiting for the opening of the lakes, have not yet arrived on this side; but as they are on their way, hope to see them in a few days.
I have endeavored to inform myself from General Arnold, and other Gentlemen in this City of the state of our army before Quebec, and in other parts of the Province of Canada. I find that the troops who engaged only to the 15th of April are mostly on their return home, and cannot be prevailed on to continue longer in the Country; and by the information given me have no reason to expect, that when those who are on their way here shall arrive, the whole will much exceed 4000, exclusive of the small number of Canadians, who have and are likely to engage in the Continental service. The Artillery, powder &c. are not yet arrived, and little or no preparation made, as I expected there would have been, for the defence of the Country—not an Artificer, as I can find, for building Boats or floating Batteries, which are in my opinion very necessary to

defend the River, nor a person who understands the use of Artillery, except those who are confined in Quebec. The provisions are not more than sufficient to victual the Troops to the 10th of May, and the Continental currency has but little credit, which makes it extremely difficult to discharge the debts contracted among the Inhabitants, whose dispositions are not so friendly as heretofore, owing partly to their not being paid so punctually for their services as they were promised, and partly to their disappointment in not seeing the number of Troops coming into the Country, which they have been taught to expect. When I mention the quantity of provisions, I mean the provisions already here, exclusive of 300 Barrels of pork, which Genl Schuyler is sending forward.
The Committee of Congress have not yet arrived, and unless on their arrival they can give credit to the Continental currency, we shall be subjected to many inconveniences. I am not at present able to make out a perfect return of the Troops here, but shall as soon as in my power.
From this situation of things your Excellency will Judge whether double the number of Troops mentioned above, will be more than sufficient for the defence of this Province, should there be a reinforcement of the ministerial Troops, as there is the utmost reason to suppose there will be, as soon as the navigation of the River will permit, especially considering the little dependence that is to be made on the Canadians.
I should have been happy, could I consistently with truth, have given a more pleasing account of the state of our affairs in Canada; but it is my duty to represent facts as they are. I am, Sir, with the greatest respect, Your most Obedient, Hble Servant

Jno. Thomas

